Citation Nr: 9902522	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-18 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for limitation of motion 
of left shoulder due to ichthyosis, dissecting cellulitis and 
hydradenitis of left axilla with status post skin graft, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from  June 1980 to May 
1987.                  

This case comes before the Board of Veterans Appeals (Board) 
from an appeal of a rating decision by the Jackson, 
Mississippi Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for the service connected ichthyosis, 
dissecting cellulitis and hidradenitis of the groin, 
buttocks, scalp, neck, and left axilla, then rated as 80 
percent disabling.  The Board remanded the case to the RO in 
June 1996.  In January 1998, the RO assigned separate ratings 
for the various manifestations of this service-connected 
disability, as follows:  80 percent for ichthyosis, 
dissecting cellulitis and hidradenitis of the neck and scalp, 
under Diagnostic Code 7806-7800; 50 percent for ichthyosis, 
dissecting cellulitis and hidradenitis of the groin, 
buttocks, and left axilla, status post skin graft, under 
Diagnostic Code 7806; and 10 percent for limitation of motion 
of the left shoulder due to ichthyosis, dissecting cellulitis 
and hidradenitis of the left axilla, under Diagnostic Code 
5203-7806.  The case was returned to the Board.  In April 
1998, the Board found that the preponderance of the evidence 
was against increasing the 80 percent and 50 percent ratings, 
but remanded the issue of entitlement to a higher rating for 
the limitation of motion of the left shoulder to the RO for 
additional development of the evidence.  After consideration 
by the RO, the case returned to the Board for further 
appellate review.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Boards denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellants claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the skin condition in 
his left axilla region has worsened, thus warranting an 
increased rating. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an increased rating for 
limitation of motion of left shoulder due to ichthyosis, 
dissecting cellulitis and hydradenitis of left axilla with 
status post skin graft.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veterans service connected ichthyosis, dissecting 
cellulitis and hydradenitis of left axilla with status post 
skin graft is manifested by a split thickness skin graft 
covering approximately 70 percent of his axilla, with range 
of motion in the left shoulder of 120 degrees in abduction, 
140 degrees in flexion, 90 degrees in both internal and 
external rotation, and 75 degrees in extension; and evidence 
of soft tissue contracture.


CONCLUSION OF LAW

The criteria for an assignment of a rating above 10 percent 
for limitation of motion of left shoulder due to ichthyosis, 
dissecting cellulitis and hydradenitis of left axilla with 
status post skin graft have not been satisfied.  38 U.S.C.A. 
§  1131, 5107 (West 1991); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5201, 5299 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  As discussed above, a January 1998 
rating decision assigned a separate 10 percent disability 
rating for limitation of motion of left shoulder due to 
ichthyosis, dissecting cellulitis and hydradenitis of left 
axilla with status post skin graft, based on the evidence 
then of record.  The evidence included the veterans service 
medical records and April 1992 VA examination, inpatient and 
outpatient records.  The service medical records indicate 
that the veteran began having skin problems in March 1984, 
when he was found to have ichthyosis and other skin 
conditions over 85 percent of his body.  He received 
treatment for this condition, which was primarily on his 
scalp and groin area, throughout his time in service.  
Following service discharge in May 1987, his skin condition 
continued to worsen and spread on his body, to include his 
left axilla region.  In April 1992, the veteran received VA 
outpatient treatment, which included the excision of a skin 
lesion in the left axilla region.  During this same time 
period, VA examined the veterans limitation of motion of the 
left arm and shoulder due to the skin condition of his left 
axilla.  The examiner found that the veteran had 68 degrees 
of left shoulder abduction, 73 degrees of shoulder flexion, 
and 60 degrees of internal rotation.  Most importantly in 
April 1992, the veteran underwent a split thickness skin 
graft procedure to repair his deteriorating skin condition of 
his left axilla.  The skin graft covered approximately 70 
percent of his axilla.  The RO granted a 10 percent 
disability rating based on a finding of limitation of motion 
with pain in the left shoulder due to tissue loss in the 
axillar region.  The RO evaluated the disability under 
Diagnostic Codes 7806-5203, as impairment of the clavicle or 
scapula due to malunion or nonunion.  

In a June 1998 VA examination,  the examining physician noted 
the following left shoulder range of motion:  120 degrees in 
abduction, 140 degrees in flexion, 90 degrees in both 
internal and external rotation, and 75 degrees in extension.  
The skin graft was observed to be well healed with some 
evidence of residual soft tissue contracture.  X-ray 
examination of the left shoulder did not reveal any evidence 
of note in regard to limitation of motion.  An October 1998 
Supplemental Statement of the Case, issued by the RO, 
continued the veterans 10 percent rating.     

After a review of the records, the Board finds that the 
evidence does not support this claim for an increased 
evaluation.

Service connected disabilities are rated in accordance with 
the VAs Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The current 10 percent rating has been assigned under 
Diagnostic Codes 5203, which provides for a 10 percent 
rating, on the major or minor side, for malunion of the 
clavicle or scapula, or for nonunion without loose movement.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of 
motion of the arm to 25 degrees from side is rated as 40 
percent disabling of the dominant (major) arm, and 30 percent 
for the other (minor) arm.  Arm limitation of motion to 
midway between side and shoulder level is rated as 30 percent 
disabling for the major arm and 20 percent for the minor arm.  
Limitation of motion at shoulder level is rated as 20 percent 
disabling for either arm.

In this case, the results of the June 1998 range of motion 
testing indicate that although the veteran exhibits some 
limitation of motion in abduction (120 degrees out of 180 
degrees) and flexion (140 degrees out of 180 degrees), he 
does not meet the criteria under Diagnostic Code 5201 for a 
compensable rating.  Furthermore, his range of motion in 
internal and external rotation, and extension, do not 
indicate any limitation of motion in those areas.  See 
38 C.F.R. Part 4, Plate I.   

The Board also notes that Diagnostic Codes 5200 
(Scapulohumeral articulation, ankylosis of), 5202 (Humerus, 
other impairment of), and 5203 (Clavicle or scapula, 
impairment of) are not applicable, as the presence of 
ankylosis of the scapulohumeral articulation, or impairment 
of the humerus, clavicle or scapula have not been 
demonstrated.  

Consequently, the Board does not find a schedular basis upon 
which to assign a higher rating for the limitation of motion 
of the veterans left shoulder.

This 10 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 40 
percent, exists in the Schedule for limitation of motion of 
the shoulder; however, the record does not establish a basis 
to support a higher rating under the Schedule.  Additionally, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The record does not show that the 
veteran has required frequent hospitalization or treatment 
for his left axilla disability.  The record also does not 
show that this disability, alone, has markedly interfered 
with his employment.  The Board acknowledges that the veteran 
has been granted a total disability rating based on 
individual unemployability for his skin condition that exists 
over many areas of his body.  However, the record does not 
show that, specifically, limitation of motion of his left 
shoulder due to his skin disability, alone, markedly 
interferes with his employment so as to warrant the 
assignment of an extraschedular rating, rather than a 
schedular rating.  For the reasons noted above, the Board 
concludes that the impairment resulting from this disability 
is adequately compensated by the rating now assigned.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1998) is not warranted.


ORDER

An increased rating for limitation of motion of left shoulder 
due to ichthyosis, dissecting cellulitis and hydradenitis of 
left axilla with status post skin graft is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
